Citation Nr: 1525462	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-06 132A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a sinus fracture.
 
2. Entitlement to service connection for residuals of a sinus fracture.
 
3. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left shoulder disability, to include left shoulder strain.
 
4. Entitlement to service connection for a left shoulder disability, to include a left shoulder strain.
 
5. Entitlement to service connection for sleep apnea.
 


REPRESENTATION
 
Appellant represented by:          Ronald C. Sykstus, Attorney at Law
 

WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1982 to November 2002.
 
This case comes to the Board of Veterans Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which declined to reopen claims of entitlement to service connection for residuals of a frontal sinus fracture and for a left shoulder disability, claimed as a left shoulder sprain.  The RO also denied entitlement to service connection for sleep apnea.  
 
In January 2015, the Veteran testified before the undersigned at a video conference hearing at the RO.  A transcript of that hearing is of record.  After the hearing, the Veteran's attorney submitted additional evidence and the Board received a signed waiver of the Veteran's right to have this evidence considered by the RO prior to appellate review by the Board.  See 38 C.F.R. § 20.1304 (2014).
 
The merits of the claims of entitlement to service connection for a left shoulder disability, claimed as left shoulder strain, and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. In a December 2002 rating decision VA denied entitlement to service connection for residuals of a sinus fracture and a left shoulder strain.   
 
2. Evidence received since the December 2002 rating decision was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish the Veteran's claims for entitlement to service connection for residuals of a frontal sinus fracture and for a left shoulder disability, claimed as a left shoulder strain.

3. The evidence is at least evenly balanced as to whether the Veteran has chronic residuals of an in-service sinus fracture.  
 
 
CONCLUSIONS OF LAW
 
1. The December 2002 rating decision denying entitlement to service connection for residuals of a sinus fracture and for left shoulder strain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2. Evidence received since the December 2002 rating decision is new and material and the claims of entitlement to service connection for residuals of a sinus fracture and for left shoulder strain are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. With reasonable doubt resolved in the Veteran's favor, chronic residuals of a sinus fracture were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a previously denied claim, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been submitted, the Board considers the evidence submitted since the last final denial in light of the previously available evidence.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In December 2002, VA denied entitlement to service connection for residuals of a sinus fracture and for a left shoulder strain.   After he was notified of the decision, the Veteran did not file a timely notice of disagreement or submit new and material evidence within one year of that notice.  Accordingly, the rating decision denying entitlement to service connection for residuals of a sinus fracture and for a left shoulder strain is final.  See 38 U.S.C.A. § 7105.  
 
In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Since the Veteran's sinus fracture and left shoulder claims were denied in December 2002, VA has received medical records and opinion letters, including a February 2015 letter from the Veteran's primary care physician.  

In the February 2015 letter the physician noted that the Veteran suffered a fracture of the "anterior table of his frontal sinus in 1989 which has led to the development of chronic facial pain and pressure and chronic sinus infections (six to seven per year)."  The letter indicates that the Veteran has partial loss of his senses of smell and taste and a noticeable septal deviation to the right side.  According to the physician, "There was no evidence of sinus problems ... prior to his injury which leads one to conclude that it is more likely than not or better than a 50/50 chance that (the) disorder (is) related to his military service."
 
In its December 2002 rating decision, VA acknowledged that the Veteran had sustained a frontal sinus fracture in service, but denied his claim on the grounds that he did not have any current disability as a result of his injury.  Relying on an October 2002 VA-authorized examination, VA concluded that the Veteran's sinuses were normal.  The February 2015 letter is new evidence because it was not available to VA in December 2002.  It is material because it tends to establish that the Veteran does have current residuals of a sinus fracture, i.e., chronic sinus infections, partial loss of smell and taste and a septal deviation to the right side.  Moreover, the February 2015 examiner's medical opinion tends to establish a relationship between these symptoms and the in-service sinus fracture.  For these reasons, the new evidence relates to "an unestablished fact necessary to establish the claim" and is not cumulative or redundant of the evidence available to VA in December 2002.  
 
The Board has also received records of medical treatment of the Veteran's shoulders from an orthopaedic surgery center.  These records include a 2012 diagnosis of bilateral shoulder rotator cuff tendonitis and impingement syndrome and acromioclavicular joint osteoarthritis.  The Veteran has submitted new evidence that he had left shoulder arthroscopic surgery in March 2012.  The Veteran's left shoulder claim was denied in December 2002 on the grounds that he had no current left shoulder disability: "Although your service medical records show you were treated for left shoulder strain [in] August 11, 1988, no disease or disability was found on current VA examination.  Examination revealed normal range of motion and normal x-rays left shoulder."  
 
Accepting the credibility of the newly submitted evidence for the limited purpose of determining whether new and material evidence has been received to reopen the claim, see Justus, 3 Vet. App. at 513, the medical records showing a current left shoulder disability relate to "an unestablished fact necessary to establish the claim" because, in December 2002, VA denied the Veteran's left shoulder claim on the grounds that the evidence failed to prove the existence of a current disability.  See 38 C.F.R. § 3.156(a).  Such a disability is now shown.
 
Service Connection for Sinus Fracture Residuals

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in service or was aggravated by an injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  
 
The evidence shows that the appellant satisfies the current disability requirement.  According to a February 2012 record of treatment by an ear nose and throat specialist, the Veteran has "a noticeable septal deviation to the right side."  The same record describes nasal obstruction, congestion, frequent sinus infections, and diminished sense of a smell and taste.  The February 2015 letter from the Veteran's primary care physician is consistent with this diagnosis.
 
The Veteran's hearing testimony and service treatment records satisfy the requirement of an in-service injury.  According to the service treatment records, the Veteran was hit in the forehead by a softball in July 1990.  He was diagnosed with a comminuted fracture of the anterior wall of the frontal sinus.  In August 1990, the Veteran had surgery to evacuate the contents of his frontal sinus and to reduce the sinus fracture.  As he recovered from surgery, the Air Force restricted the duties he was required to perform until September 1990.  The success of the Veteran's claim therefore depends on whether a causal connection exists between the sinus fracture and his current disability.
 
According to a March 1982 medical examination report, the Veteran's sinuses were normal when he enlisted in the Air Force.  A radiographic report from June 1983 indicates probable sinusitis.  Yet his sinuses were apparently normal at the time of a second Air Force medical examination in March 1988.  As the records and testimony indicate, he clearly sustained a nasal fracture in July 1990.  
 
VA arranged for the Veteran to be examined by a physician in October 2002, shortly before his retirement from the Air Force.  The examiner offered opinions with respect to seven claimed disabilities, including residuals of a sinus fracture.  According to the examiner, the Veteran complained of interference with breathing through his nose and occasional shortness of breath.  He also told the examiner that "he has sinus problems bilaterally, with headaches.  He does not receive any treatment for it."  The examiner wrote that his examination of the appellant's nose did not reveal any deviation of the septum, scars or disfigurement.  Based in part on apparently normal sinus x-rays, the examiner's diagnosis was "post operative frontal sinus depression fracture with no apparent sequelae."  
 
In a March 2015 letter Robert K. Hill, M.D., notes the Veteran's in-service nasal fracture.  According to the letter, "Prior to [the injury] (the appellant) denies any significant episodes of chronic sinusitis or facial pain, but subsequent to this injury he has struggled with frequent sinusitis and intermittent headache.  It is certainly very plausible that the injury sustained to his frontal sinus despite repair has contributed to his persistent pain and recurrent sinus infections."  The Veteran's statements to the examiner in October 2002 and his medical records since August 1990 are consistent with the letter's description of his earlier sinus symptoms.  He was diagnosed with chronic allergic rhinitis in April 1993, allergic rhinitis in April and May 1994, recurrent sinus problems in November 1995, sinus infection in April 2000, pressure headaches in November 2005, nasal congestion and acute sinusitis in April 2007 and acute sinusitis again in March 2008.  
 
The Board has also considered a February 2015 letter from the Veteran's primary care physician, which concluded that there was a "better than 50/50 chance that [sinus] disorders are related to his military service."  The primary care physician had previously sent another letter and her own treatment records, which establish that she has treated the Veteran since 2005.  
 
The nexus opinions of the primary care physician and of the October 2002 examiner both contained some rationale and should be given some weight, with the respective health care professionals' qualifications being a threshold consideration.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  The primary care physician's opinion was based on a longstanding knowledge of the Veteran's medical history and is largely supported by the records of the appellant's ear nose and throat specialists, particularly with respect to the diagnosis of septal deviation and diminished sense of smell and taste.  Even the October 2002 examiner did not find that the Veteran's sinuses were exactly as they had been before his in-service injury.  His diagnosis was "post operative frontal sinus depression fracture with no apparent sequelae."  

Hence, the Board finds that the evidence is at least evenly balanced as to whether the Veteran has chronic residuals of an in-service nasal fracture.  By law, reasonable doubt is resolved in the Veteran's favor, see 38 U.S.C.A. § 5107(b), and entitlement to service connection for residuals of a nasal fracture is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 
As the Board has not denied any claim in this decision discussion of VA's duties to notify and assist the Veteran is unnecessary.
 

ORDER
 
New and material evidence was submitted to reopen a claim of entitlement to service connection for residuals of a sinus fracture.
 
New and material evidence was submitted to reopen a claim of entitlement to service connection for a left shoulder disability, claimed as left shoulder strain.
 
Entitlement to service connection for residuals of a sinus fracture is granted.


REMAND
 
The RO denied the Veteran's claim of entitlement service connection for sleep apnea without first obtaining a medical opinion as to whether his claimed disability is related to service.  In support of his claim, the Veteran submitted the results of a March 2008 sleep study.  According to these records, the Veteran has obstructive sleep apnea.  A July 2012 note from the Veteran's ear nose and throat specialist indicates that his septal deviation, "could also increase his turbinate hypertrophy and as a result lead to more nasal airway obstruction and sleep apnea."  Finally, another Air Force veteran submitted a letter in which he identified himself as the Veteran's roommate in 1987 and 1988.  This letter describes snoring and frequent disturbances in the Veteran's sleep.  Taken together, this evidence satisfies the conditions which trigger the need for VA to obtain a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
 
For similar reasons, an examination is needed before the Board can decide the Veteran's left shoulder claim.  Although the AOJ arranged an examination of the arms and shoulders in August 2011, the focus of the examination was to assist in the assignment of an appropriate disability rating for the Veteran's service-connected right shoulder disability.  The AOJ's 2011 examination does not mention that the Veteran had made a claim of entitlement to service connection for a left shoulder disability and, unsurprisingly, the examination report does not include a medical opinion as to whether the Veteran has a left shoulder disability which is related to his service.  
 
The Veteran's service treatment records satisfy the requirement of an in-service left shoulder injury.  They indicate injuries to the left shoulder in August 1987, when the Veteran was playing basketball, and in August 1988, when fell down a flight of stairs.  A list of chronic illnesses from January 2002 mentions bilateral shoulder pain and left "AC [acromioclavicular] joint arthritis."  A treatment note from April 2002 indicates that medical staff suspected arthritis in the left shoulder: "L AC joint pain ? arthritis."  The service treatment records mention complaints of left shoulder pain in June 2002.  While x-rays from October 2002 suggest there was no acute fracture or dislocation in the left shoulder, the October 2011 examination noted less movement than normal in both shoulders and the newly submitted evidence indicates that the Veteran had left shoulder surgery in March 2012.  The Board finds this evidence meets the "low threshold" needed for a finding that the claimed disability "may be associated" with an in-service injury or event.  Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006) (quoting McClendon, 20 Vet. App. at 83).  
 
Accordingly, the case is REMANDED for the following action:
 
1. Schedule an examination of the Veteran with an appropriate medical professional to assess the current nature and etiology of any diagnosed sleep disorder to include sleep apnea.  The examiner must review the Veteran's claims, VBMS, and Virtual VA files.  Following the examination the examiner must opine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that any diagnosed sleep disorder, to include sleep apnea began in service or is otherwise related to service.  The examiner must specifically discuss the lay statements of the Veteran's former roommate indicating that the appellant experienced restless sleep in service and the notes of the claimant's treating physicians indicating that sleep apnea may be due to a septal deviation possibly caused by an in-service sinus fracture.  A complete rationale for any opinions expressed should be provided.
 
2.  Schedule an examination of the Veteran with an appropriate medical professional to assess the nature and etiology of any diagnosed left shoulder disability to include a left shoulder strain.  The examiner must review the Veteran's claims, VBMS, and Virtual VA files.  The examiner must then opine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that a diagnosed left shoulder disability, if any, began in service or is otherwise related to service.  The examiner must specifically comment on the 1987 and 1988 injuries to the Veteran's left shoulder and the note indicating possible acromioclavicular joint arthritis in his service treatment records.  A complete rationale must be provided for any opinion offered. 
 
3.  The examiners are advised that the term "at least as  likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters. 
 
4. The Veteran is notified that it is his responsibility to report for all examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for all of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
6.  Thereafter, the AOJ must readjudicate the claims.  If any benefit sought on appeal is denied, the appellant and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


